DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8, 11-12, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPub 2017/0047584) and further in view of Do et al. (US PGPub 2014/0255785), Zhamu et al. (US PGPub 2017/0062869, which has a publication date of Mar. 2, 2017), hereinafter referred to as Zhamu ‘869, and Nakagawa et al. (US PGPub 2017/0005369), with evidence provided by Zhamu et al. (US PGPub 2012/0064409, cited on the IDS dated 07/30/2019), hereinafter referred to as Zhamu ‘409.
Regarding Claim 2, modified Hwang discloses all of the limitations as set forth in Claim 3 below. Modified Hwang further discloses wherein said thin encapsulating layer comprising the electrically conducting material comprises a carbonaceous material ([0070] of Hwang, carbon).
Regarding Claim 3, Hwang discloses an anode electrode for a lithium battery ([0015 ]), said electrode comprising multiple particulates of an anode active material (see Figs. 1-4), wherein at least a particulate comprises a core ([0036]) and a thin encapsulating layer encapsulating said core ([0070]-[0071], second shell), wherein said core comprises a single or a plurality of primary particles of said anode active material having a volume Va ([0036]), an electron-conducting material as a matrix ([0036], conductive material) occupying from 1% to 30% by weight of said particulate weight ([0047]), which falls within and therefore reads on the instantly claimed range of 0% to 50% by weight of said particulate weight, and pores having a volume Vp ([0039]-[0040], first pores and second pores), and said thin encapsulating layer comprises an electrically conducting material ([0070], carbon) and wherein the volume ratio Vp/Va is from 0.5/1.0 to 3.0/1.0 ([0055]), which falls within and therefore reads on the instantly claimed range of 0.5/1.0 to 5.0/1.0, and wherein, if a single primary particle is encapsulated, the single primary particle is itself porous having a free space to expand into without straining said thin encapsulating layer when said battery is charged ([0049], [0055]).
Furthermore, Hwang does not explicitly disclose wherein said thin encapsulating layer has a thickness from 1 nm to 10 µm. However, Hwang discloses wherein said particulate of anode active material has a diameter in the range of 0.5 µm to 55 µm in order to successfully prepare a uniform electrode, wherein said particulate comprises the core ([0036]), a graphene coating layer on said core ([0037]), and said thin encapsulating layer ([0069]), wherein the core has an average particle diameter of 0.5 µm to 50 µm in order to successfully prepare a uniform electrode ([0153], [0056], [0068]) and wherein the graphene coating layer has a thickness in the range of 0.3 nm to 300 nm in order to successfully protect the core from the electrolyte solution during charge and discharge, suppress the volume expansion of the core while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity ([0066]). The Examiner notes that two times the thickness of the thin encapsulating layer plus two times the thickness of the graphene coating layer plus the diameter of the core would equate the diameter of the particulate, and therefore the thin encapsulating layer consequently has a thickness that is calculated to be in the range of greater than 0, because the thin encapsulating layer exists, to less than about 27 µm, which encompasses the instantly claimed range of 1 nm to 10 µm.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by Hwang for the thickness of the thin encapsulating layer through routine experimentation, with reasonable expectation that such would successfully prepare a uniform electrode in addition to successfully protect the core from the electrolyte solution during charge and discharge, suppress the volume expansion of the core while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity, as desired by Hwang.
Modified Hwang further discloses wherein the thin encapsulating layer increases the mechanical strength of the particulate ([0071]). The Examiner notes that the thickness of the thin encapsulating layer must be thick enough to successfully increase the strength of the particulate ([0071]) while being thin enough to maintain movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity ([0066]).
Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the thin encapsulating of modified Hwang to have a thickness the range of range of 1 nm to 10 µm, wherein a skilled artisan would have reasonable expectation of success that such would successfully increase the mechanical strength of the particulate while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity, as desired by modified Hwang. 
While modified Hwang does not explicitly disclose wherein the electrically conducting material has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, modified Hwang discloses wherein said thin encapsulating layer comprises a carbonaceous material ([0070], carbon) and has a thickness a thickness in the range of 1 nm to 10 µm ([0036]-[0037], [0056], [0066], [0068]-[0069], [0071],[0153], as rendered obvious above) and therefore the thin encapsulating layer of Hwang necessarily and inherently has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, as evidenced by P19, L16-26 of the instant specification. 
Modified Hwang further discloses wherein said electron-conducting material forms a conductive network which allows electrical contact between the active material particles in the core, thereby achieving a high capacity without a loss in capacity ([0045]). Specifically, Hwang discloses wherein the electron-conducting material contains graphene ([0046]).
However, Hwang is not particular regarding the geometry of the graphene of the electron-conducting material ([0046]) and consequently does not disclose wherein said graphene comprises single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes.
Do teaches in Figs. 1A-1C an anode electrode for a lithium battery ([0036], [0109]) comprising multiple particulates (100) of an anode active material ([0036]), wherein the anode active material is silicon ([0078]), wherein at least a particulate (100) comprises a core (110) ([0084]) and a thin encapsulating layer (120) encapsulating said core (110) ([0084]).
Do further teaches wherein said core (110) comprises an electron-conducting material as a filler material ([0027]-[0028], [0093], conductive additive), wherein said electron-conducting material ([0027]-[0028], [0093], conductive additive) is utilized to improve electron conductivity within the particulate (100) ([0093]).
 Specifically, Do teaches wherein said electron-conducting material is graphene ([0029]) and said graphene comprises few-layer graphene ([0090] of Do), wherein said few layer graphene is known in the art to be defined as a graphene platelet formed of less than 10 graphene planes, as evidenced by Zhamu ‘409 ([0071]).
It would have been obvious to one of ordinary skill to utilize graphene as the electron-conducting material, wherein said graphene comprises few-layer graphene, as taught by Do, in order to improve electron conductivity within the particulate, wherein the skilled artisan would have reasonable expectation that such would successfully achieve a high capacity without a loss in capacity, as desired by modified Hwang.
However, modified Hwang is not particular regarding the type of the graphene of the electron-conducting material ([0046]) and consequently does not disclose wherein said graphene is selected from pristine graphene, graphene fluoride, graphene chloride, nitrogenated graphene, hydrogenated graphene, functionalized graphene, or a combination thereof.
Zhamu ‘869 teaches an anode electrode for a lithium battery comprising graphene, wherein the type of graphene is not particularly limited and may be pristine graphene, graphene fluoride, graphene chloride, nitrogenated graphene, hydrogenated graphene, functionalized graphene, or a combination thereof ([0001], [0033]), wherein said graphene comprises single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes ([0095]-[0096]).
	It would have been obvious to one of ordinary skill in the art to utilize be pristine graphene, graphene fluoride, graphene chloride, nitrogenated graphene, hydrogenated graphene, functionalized graphene, or a combination thereof as the graphene of modified Hwang, as taught by Zhamu ‘869, as such is known type of graphene in the art, wherein the skilled artisan would have reasonable expectation that such would successfully achieve a high capacity without a loss in capacity in the anode electrode of modified Hwang, as desired by modified Hwang.
	Modified Hwang further discloses wherein the thin encapsulating layer further comprises a polymer, wherein a first graphitic material is dispersed in or bonded by said polymer, wherein said polymer contains a rubber ([0070] of Hwang), wherein the rubber is not particularly limited and may be selected from the group of polychloroprene, styrene butadiene rubber, nitrile rubber, or a combination thereof ([0102] of Hwang).
	However, modified Hwang does not disclose wherein the polymer contains a rubber, wherein the rubber is chloroprene rubber.
	Nakagawa teaches suitable polymers for use in an anode electrode ([0023]). Specifically, Nakagawa teaches wherein the anode electrode comprises an anode active material preferably comprising a graphitic material a polymer ([0023]), wherein the polymer is not particularly limited and may be selected from the group of styrene butadiene rubber and chloroprene rubber ([0026]).
It would have been obvious to one of ordinary skill in the art to utilize chloroprene rubber as the polymer of modified Hwang, as taught by Nakagawa, as the polymer is not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successfully function as the polymer desired by modified Hwang, thereby forming the encapsulating desired by modified Hwang. 
Regarding Claim 8, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said anode active material is silicon (Si) ([0038] of Hwang).
Regarding Claim 11, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said anode active material is in a form of a nanoparticle having a diameter of 3 nm to 900 nm in order to successfully reduce stress of the anode active material due to a volume expansion of the active particles generating during charge and discharge and thereby increase reversible capacity and improve cycle life characteristics ([0043] of Hwang), wherein the range of 3 nm to 900 nm overlaps the instantly claimed range of 0.5 nm to 100 nm. 
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Hwang for the diameter of the anode active material, with reasonable expectation that such would successfully reduce stress of the anode active material due to a volume expansion of the active particles generating during charge and discharge and thereby increase reversible capacity and improve cycle life characteristics, as desired by modified Hwang.
Regarding Claim 12, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein at least one of said anode active material particles is coated with a layer of graphene prior to being encapsulated ([0037] of Hwang).
Regarding Claim 33, modified Hwang discloses all of the limitations as set forth above. Hwang further discloses a lithium battery ([0118] of Hwang) containing an anode current collector ([0109] of Hwang), the anode electrode as defined in Claim 3 ([0109] of Hwang), a cathode active material layer ([0119] of Hwang), an optional cathode current collector ([0119] of Hwang), an electrolyte ([0118] of Hwang), wherein the electrolyte is necessarily and inherently in ionic contact with said anode active material layer and said cathode active material layer in order to successfully produce a functioning battery, and an optional porous separator ([0121] of Hwang) disposed between said anode active material layer and said cathode active material layer ([0126] of Hwang).
The Examiner notes that the anode current collector, cathode current collector, and porous separator are optional limitations and consequently are not required for the structure of Claim 33, and thus do not further limit the scope of the claim.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPub 2017/0047584) and further in view of Do et al. (US PGPub 2014/0255785), Zhamu et al. (US PGPub 2017/0062869, which has a publication date of Mar. 2, 2017), hereinafter referred to as Zhamu ‘869, and Nakagawa et al. (US PGPub 2017/0005369), with evidence provided by Zhamu et al. (US PGPub 2012/0064409, cited on the IDS dated 07/30/2019), hereinafter referred to as Zhamu ‘409, as applied to Claim 3 above, and further in view of Zhamu et al. (US PGPub 2017/0288211, which has a publication date of Oct. 5, 2017).
Regarding Claims 13-16, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein in a lithium secondary battery, charge and discharge is possible due to lithium ions, which are discharged from the cathode active material by first charging, acting to transfer energy while moving between both electrodes ([0003] of Hwang). For example, the lithium ions are intercalated into the anode active material and deintercalated during discharging ([0003] of Hwang). 
Thus, modified Hwang discloses a desire for the anode electrode have sufficient lithium ion-conducting in order to successfully perform charging and discharging, as required for a lithium secondary battery.
However, modified Hwang does not disclose wherein at least one of said particulates further comprises from 0.1% to 40% by weight of a lithium ion-conducting additive dispersed in said thin encapsulating layer or in ionic contact with said anode active material particles encapsulated therein, wherein said lithium ion-conducting additive is said lithium ion-conducting additive may comprise Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, LiS, LixSOy, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x < 1, 1 < y < 4, lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof.
Zhamu teaches an anode electrode for a lithium battery having a high capacity ([0015]), said electrode comprising a particulate comprising a core and a thin encapsulating layer encapsulating said core ([0016]), wherein said thin encapsulating layer has a lithium ion conductivity no less than 10-7 S/cm ([0016]). 
Specifically, Zhamu disclose wherein said thin encapsulating layer comprises a lithium-ion conducting additive such as Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, LiS, LixSOy, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x < 1, 1 < y < 4, lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof ([0063]-[0066]), wherein the lithium ion-conducting additive is preferably included in the range of 1% to 35% ([0060]), which falls within and therefore reads on the instantly claimed range of 0.1% to 40% by weight. 
It would have been obvious to one of ordinary skill in the art to utilize Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, LiS, LixSOy, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x < 1, 1 < y < 4, lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof, in the range of 1% to 35% by weight, as taught by Zhamu, in the thin encapsulating layer of modified Hwang, with reasonable expectation that such would successfully improve the lithium ion-conductivity of the anode electrode, as desired by modified Hwang in order to successfully perform charging and discharging, as required for a lithium secondary battery.
Response to Arguments
The Examiner notes that the Applicant’s invocation under Section 707.02 of the MPEP and will follow such requirements. 
Applicant’s arguments with respect to amended Claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        
October 7, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
October 19, 2022